WALLACE, Judge.
Archie Hines appeals an order revoking his community control and the sentences subsequently imposed on his convictions for armed burglary with an assault or battery and two counts of felony battery. Mr. Hines’s appellate counsel filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). After an independent review of the record and of the law, we affirm the revocation of Mr. Hines’s community control and the sentences imposed for the underlying convictions following revocation. Appellate counsel noted that the written revocation order incorrectly states that Mr. Hines admitted violating conditions 9, 14, 15, and 16 of his community control when the trial court only found two violations of condition 15. However, this issue was not preserved for appellate review by an objection in the trial court or by the filing of a motion under Florida Rule of Criminal Procedure 3.800(b). See Ortuno v. State, 32 So.3d 121, 121 (Fla. 2d DCA 2009); Evett v. State, 947 So.2d 662, 662-63 (Fla. 2d DCA 2007); Jones v. State, 898 So.2d 209, 209-10 (Fla. 2d DCA 2005); Jelks v. State, 770 So.2d 183, 185-86 (Fla. 2d DCA 2000).
Affirmed.
MORRIS and SLEET, JJ., Concur.